Case 2:21-cv-00009-JCM-VCF Document 1-2 Filed 01/04/21 Page 1 of 7




                   Exhibit “A”
                   Plaintiff's Complaint
                                                                        Case 2:21-cv-00009-JCM-VCF Document 1-2 Filed 01/04/21 Page 2 of 7
                                                                                                                                                 Electronically Filed
                                                                                                                                                 11/10/2020 11:57 AM
                                                                                                                                                 Steven D. Grierson
                                                                                                                                                 CLERK OF THE COURT
                                                                    1   COMP
                                                                        Scott L. Poisson, Esq.
                                                                    2   Nevada Bar No. 10188
                                                                        Jamie H. Corcoran, Esq.
                                                                    3   Nevada Bar No. 11790
                                                                        BERNSTEIN & POISSON                                                 CASE NO: A-20-824501-C
                                                                    4   320 S. Jones Blvd.
                                                                        Las Vegas, Nevada 89107                                                      Department 27
                                                                    5   Telephone: (702) 877-4878
                                                                        Facsimile: (702) 256-6280
                                                                    6   Email: jamie@vegashurt.com
                                                                        Attorneys for Plaintiff
                                                                    7

                                                                    8                               EIGHTH JUDICIAL DISTRICT COURT

                                                                    9                                    CLARK COUNTY, NEVADA

                                                                   10   Elwin Brodie, an individual,                           Case No.:

                                                                   11                  Plaintiff,                              Dept. No.:

                                                                   12          v.
                      OFFICE: (702) 877-4878 FAX: (702) 256-6280




                                                                   13   WAL-MART STORES, INC.; DOES 1 through                                COMPLAINT
Bernstein & Poisson




                                                                        100; and ROE CORPORATION 101 through
                               Las Vegas, Nevada 89107




                                                                   14   200, inclusive,
                                   320 S. Jones Blvd.




                                                                   15                  Defendant(s).

                                                                   16
                                                                               COMES NOW, the Plaintiff, by and through her counsel of record, BERNSTEIN &
                                                                   17
                                                                        POISSON, submits this complaint against Defendants for the foregoing causes of action, and
                                                                   18
                                                                        alleges as follows:
                                                                   19
                                                                        I.     GENERAL ALLEGATIONS
                                                                   20
                                                                               1.      At all times material herein, Plaintiff Elwin Brodie (hereinafter “Plaintiff”) is an
                                                                   21
                                                                        adult female and at all times was a resident of Clark County, State of Nevada and residing
                                                                   22
                                                                        therein.
                                                                   23
                                                                               2.      Upon information and belief, at all times material herein, Defendant, Wal-Mart
                                                                   24
                                                                        Stores, Inc. (hereinafter “Defendant Wal-Mart”) is a foreign corporation, doing business as Wal-
                                                                   25
                                                                        Mart in Clark County Nevada.
                                                                   26
                                                                               3.      Upon information and belief, at all times material herein, Doe and Roe
                                                                   27
                                                                        Defendants 1 through 200 were legal entities/residents of Clark County, Nevada, and authorized
                                                                   28

                                                                                                                      Page 1 of 6


                                                                                                       Case Number: A-20-824501-C
                                                                        Case 2:21-cv-00009-JCM-VCF Document 1-2 Filed 01/04/21 Page 3 of 7


                                                                    1   to do business by the State of Nevada. Furthermore, said Doe and Roe Defendants were

                                                                    2   employees, agents, or servants of Defendants in its control and functioned and assisted in the

                                                                    3   operation, control maintenance and/or management of the premise, in which plaintiff was

                                                                    4   injured, causing damages.

                                                                    5           4.      The true names and capacities, whether individual, corporate, associate or

                                                                    6   otherwise of Defendants DOES 1 through 100 and ROE CORPORATIONS 101 through 200,

                                                                    7   inclusive, are unknown to Plaintiff who therefore sues said Defendants by such fictitious names;

                                                                    8   on information and belief, Plaintiff alleges that the Defendants, and each of them, designated

                                                                    9   herein as a DOE or ROE CORPORATION were responsible in some manner for the injuries

                                                                   10   sustained by the Plaintiff resulting from the below stated incident; and is liable for all damages

                                                                   11   due to Plaintiff as alleged herein. Plaintiff will ask leave of court to amend this Complaint to

                                                                   12   insert the true names and capacities when the same is ascertained and to join such Defendants in
                      OFFICE: (702) 877-4878 FAX: (702) 256-6280




                                                                   13   this action.
Bernstein & Poisson
                               Las Vegas, Nevada 89107




                                                                   14           5.      Doe 1 is the owner of the premise on which the incident that is the subject of this
                                   320 S. Jones Blvd.




                                                                   15   complaint occurred.

                                                                   16           6.      Doe 2 is the owner of the business that operates the business located on the

                                                                   17   owner’s premise.

                                                                   18           7.      Doe 3 is the maintenance and/or cleaning and/or janitorial company responsible

                                                                   19   for the cleaning, repairs, maintenance, and upkeep of the property.
                                                                   20           8.      The DOE 4 is the unknown property management company.

                                                                   21   II.     FACTUAL BACKGROUND

                                                                   22           9.      Plaintiff re-alleges each of the foregoing allegations contained in paragraphs 1

                                                                   23   through 8 as if fully set forth herein.

                                                                   24           10.     On or about May 9, 2019, Plaintiff was lawfully on the premises at Defendant’s

                                                                   25   property located at or around 4505 Charleston In Clark County Nevada.

                                                                   26           11.     Plaintiff was injured due to a dangerous condition on Defendant’s premises.
                                                                   27           12.     Plaintiff while walking slipped and fell on a foreign liquid on the ground.

                                                                   28   Defendant owed a duty to warn Plaintiff of perils that would foreseeably harm her, including

                                                                                                                    Page 2 of 6
                                                                        Case 2:21-cv-00009-JCM-VCF Document 1-2 Filed 01/04/21 Page 4 of 7


                                                                    1   placing warnings of a dangerous condition on the floor and premises and monitoring and

                                                                    2   inspecting the grounds.

                                                                    3           13.      Defendant owed a duty to maintain a safe premise to protect persons, such as

                                                                    4   Plaintiff, from harm, including curing dangerous conditions on the floor and inspecting and

                                                                    5   monitoring the premises safely and routinely.

                                                                    6           14.      As a result, Plaintiff suffered severe bodily injuries and damages in excess of

                                                                    7   $15,000 subject to proof at trial.

                                                                    8   III.    NEGLIGENCE/PREMISES LIABILITY

                                                                    9           15.      Plaintiff re-alleges each of the foregoing allegations contained in paragraphs 1

                                                                   10   through 14 as if fully set forth herein.

                                                                   11           16.      Upon information and belief, Defendants, and each of them, known and unknown,

                                                                   12   and their employees knew or should have known about the dangerous condition, which caused
                      OFFICE: (702) 877-4878 FAX: (702) 256-6280




                                                                   13   the injuries to Plaintiff, yet continued to let this condition exist, causing an unreasonable threat to
Bernstein & Poisson
                               Las Vegas, Nevada 89107




                                                                   14   the safety of those on their property, including Plaintiff.
                                   320 S. Jones Blvd.




                                                                   15           17.      Further, upon information and belief, Defendants allowed the dangerous condition

                                                                   16   to exist for an extended period of time by negligently allowing the property and grounds and

                                                                   17   facilities to be improperly maintained, cleaned, and safe.

                                                                   18           18.      Defendants, and each of them, had a duty to supervise and maintain said premises

                                                                   19   in a reasonably safe and suitable condition for its patrons, guests and invitees; and further to take
                                                                   20   any and all reasonable precautions to avoid the presence of dangerous conditions on or around

                                                                   21   said premises.

                                                                   22           19.      Defendants, and each of them, breached its duty to Plaintiff in one or more of the

                                                                   23   following respects, but not limited to:

                                                                   24                    a. Failure to exercise reasonable care in performing routine cleaning/

                                                                   25                       maintenance of the premises.

                                                                   26                    b. Failure to warn guests of dangerous conditions on the premises.
                                                                   27                    c. Failure to inspect for dangerous conditions on the premises.

                                                                   28                    d. Failure to cure dangerous conditions on the premises.

                                                                                                                     Page 3 of 6
                                                                        Case 2:21-cv-00009-JCM-VCF Document 1-2 Filed 01/04/21 Page 5 of 7


                                                                    1                   e. Failure to follow safety protocol.

                                                                    2                   f. Failing to provide adequate safeguards in place to prevent accidents from

                                                                    3                       occurring.

                                                                    4                   g. Failing to reasonably clean or sweep the area.

                                                                    5           20.     Defendants, and each of them, known and unknown, breached these duties,

                                                                    6   directly and proximately causing Plaintiff’s injuries.

                                                                    7           21.     Defendants, despite having actual notice or constructive notice, upon a reasonable

                                                                    8   inspection of its premises, that a dangerous condition existed. Defendants, failed to cure the

                                                                    9   same, enact proper safeguards, or warn of same to prevent serious bodily injury to Plaintiff, all in

                                                                   10   breach of its duty of due care herein.

                                                                   11           22.     Plaintiff has suffered injury and damages in an amount in excess of $15,000.00

                                                                   12   subject to proof at trial.
                      OFFICE: (702) 877-4878 FAX: (702) 256-6280




                                                                   13   IV.     NEGLIGENT HIRING/SUPERVISION
Bernstein & Poisson
                               Las Vegas, Nevada 89107




                                                                   14           23.     Plaintiff re-alleges each of the foregoing allegations contained in paragraphs 1
                                   320 S. Jones Blvd.




                                                                   15   through 22 as if fully set forth herein.

                                                                   16           24.     In addition to their direct liability, Defendants, and each of them, were and are

                                                                   17   vicariously liable for the acts and omissions of any staff, agents, apparent agents, servants,

                                                                   18   contractors, employees or by such other persons or entities, consultants, independent contractors,

                                                                   19   whether in house or outside, entities, individuals, agencies or pools which in any manner caused
                                                                   20   or contributed to Plaintiff’s irreparable harm and damage.

                                                                   21           25.     At all times relevant herein, Defendant, through it’s agents, servants and/or

                                                                   22   employees thereof, were acting within the scope of employment with the knowledge, permission

                                                                   23   and consent of it’s employer(s) and/or contractors. Therefore, employer(s) are responsible and

                                                                   24   liable for all of its employee’s negligent conduct set forth herein under the theory of respondeat

                                                                   25   superior.

                                                                   26           26.     Upon information and belief, Defendants employed janitorial and maintenance
                                                                   27   personnel, design teams, management and other supervisory personnel for the purpose of

                                                                   28

                                                                                                                     Page 4 of 6
                                                                        Case 2:21-cv-00009-JCM-VCF Document 1-2 Filed 01/04/21 Page 6 of 7


                                                                    1   supervising employees, patrons, guests and invitees and maintaining said property in a

                                                                    2   reasonably safe and suitable condition.

                                                                    3           27.     At all times material, Defendant was in control of, and responsible for training,

                                                                    4   hiring, and/or screening employees/contractors working on its premises, in a way designed to

                                                                    5   protect persons such as Plaintiff from harm.

                                                                    6           28.     Defendant breached its duty to Plaintiff in one or more of the following respects,

                                                                    7   but not limited to:

                                                                    8                   a. Failing to adequately supervise employees, agents, contractors and/or

                                                                    9                         subsidiaries.

                                                                   10                   b. Failing to adequately train employees, agents, contractors and/or subsidiaries.

                                                                   11                   c. Failing to adequately screen potential employees, agents, contractors and/or

                                                                   12                         subsidiaries before their hiring/contracting.
                      OFFICE: (702) 877-4878 FAX: (702) 256-6280




                                                                   13                   d. Failing to follow safety protocol.
Bernstein & Poisson
                               Las Vegas, Nevada 89107




                                                                   14           29.     Defendant’s breach of these duties directly and proximately caused Plaintiff’s
                                   320 S. Jones Blvd.




                                                                   15   injuries.

                                                                   16           30.     Plaintiff has suffered injury and damages in an amount in excess of $15,000.00

                                                                   17   subject to proof at trial.

                                                                   18

                                                                   19
                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28

                                                                                                                       Page 5 of 6
                                                                        Case 2:21-cv-00009-JCM-VCF Document 1-2 Filed 01/04/21 Page 7 of 7


                                                                    1   V.     PRAYER FOR RELIEF

                                                                    2          WHEREFORE, the Plaintiff reserving her right individually or through her

                                                                    3   representatives, to amend his Complaint prior to, or at the time of trial of this action to insert

                                                                    4   those items of damage not yet fully ascertainable, pray for judgment against said Defendants, and

                                                                    5   each of them as follows:

                                                                    6              1) For General and Special Damages in a sum in excess of $15,000.00;

                                                                    7              2) For Attorneys’ fees and costs of suit incurred herein;

                                                                    8              3) For interest at the statutory rate; and

                                                                    9              4) For such other and further relief as the Court may deem just and equitable in the

                                                                   10                  matter.

                                                                   11

                                                                   12          DATED this 10th            day of November, 2020.
                      OFFICE: (702) 877-4878 FAX: (702) 256-6280




                                                                   13                                                  Respectfully submitted,
Bernstein & Poisson
                               Las Vegas, Nevada 89107




                                                                   14                                                  BERNSTEIN & POISSON
                                   320 S. Jones Blvd.




                                                                   15                                                  /s/ Jamie H. Corcoran, Esq.
                                                                                                                       SCOTT L. POISSON, ESQ.
                                                                   16                                                  State Bar No. 010188
                                                                                                                       JAMIE H. CORCORAN, ESQ.
                                                                   17                                                  State Bar No. 11790
                                                                                                                       320 S. Jones Blvd.
                                                                   18                                                  Las Vegas, Nevada 89107
                                                                                                                       (T) (702) 877-4878
                                                                   19                                                  (F) (702) 256-6280
                                                                                                                       Email: jamie@vegashurt.com
                                                                   20                                                  Attorneys for Plaintiff

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28

                                                                                                                     Page 6 of 6
